In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0652V
                                        UNPUBLISHED


    L. R.,                                                  Chief Special Master Corcoran

                        Petitioner,                         Filed: December 22, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus diphtheria (Td)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

       On May 28, 2020, L. R. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus diphtheria (“Td”) vaccine administered
on December 5, 2017. Petition at 1-2. Petitioner further alleges that the vaccine was
administered in the United States, she suffered the residual effects of her injury for more
than six months after administration of the Td vaccine, and no lawsuits have been filed or
settlements or awards accepted by anyone, including Petitioner, due to her vaccine-
related injury. Petition at ¶¶ 10-12. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On December 21, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set
forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”) for SIRVA.” Id. at 3. Respondent further agrees that “the records show that
petitioner timely filed her case, that she received the Td vaccine in the United States, and
that she satisfies the statutory severity requirement by suffering the residual effects or
complications of her injury for more than six months after vaccine administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2